DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 10, lines 6-7, the limitation ”wherein lateral thickness is substantially equal to the lateral thickness” renders the claim indefinite. Correction is requested.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 9-11, 18 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Tan et al (US Publication No. 2019/0115441). 

    PNG
    media_image1.png
    402
    464
    media_image1.png
    Greyscale

Regarding claim 1, Tan discloses a transistor, comprising: a body ¶0021 comprising a semiconductor ¶0024; a gate stack on a first portion of the body, the gate stack Fig 1, 140 comprising: a gate dielectric Fig 1, 142 on the body; and a gate electrode Fig 1, 144 on the gate dielectric Fig 1, 142; a first metallization structure Fig 1, 170 coupled to a second portion of the body ¶0028; a second metallization structure Fig 1, 180 coupled to a third portion of the body, wherein the first portion is between the second portion and the third portion Fig 1; and a ferroelectric material Fig 1, 154/164 ¶0038-0093 on at least a fourth portion of the body, the ferroelectric material between the gate stack and the first metallization structure or second metallization structure Fig 1.
Regarding claim 2, Tan discloses wherein the ferroelectric material is non-amorphous and comprises oxygen and one or more of hafnium, zirconium, aluminum, lanthanum or yttrium, PZT, BaTiO3 or HfZrO2, oxygen and hafnium doped with one or more of Si, Gd, Y, Sr, La or Al, and wherein the dopant concentration is between 0.1% and 75% ¶0038-0041.
Regarding claim 3, Tan discloses wherein the ferroelectric material has a composition or crystallinity that is different from that of the gate dielectric ¶0022 and 0038-0041.
Regarding claim 4, Tan discloses wherein the lateral thickness of the ferroelectric material is greater than a thickness of the gate dielectric between the gate electrode and the body ¶0022 and 0050.
Regarding claim 9, Tan discloses wherein the ferroelectric material has a lateral thickness that is between 2nm and 20nm ¶0050.
	Regarding claim 10, as best understood, Tan discloses wherein the ferroelectric material comprises: a sidewall portion adjacent to the gate stack, the sidewall portion having a lateral thickness in a first direction; and a lateral portion adjacent to the sidewall portion and on the body, wherein the lateral portion has a vertical thickness in a second direction, the second direction orthogonal to the first direction and wherein lateral thickness is substantially equal to the lateral thickness ¶0050 Fig 1.
Regarding claim 11, as best understood, Tan discloses wherein the lateral portion has a lateral thickness in the first direction, wherein the lateral thickness of the lateral portion is greater than the lateral thickness of the sidewall portion ¶0050 Fig 1.
Regarding claim 18, Tan discloses a method of fabricating semiconductor structure, the method comprising: providing a substrate¶0024; patterning a body above a substrate to form a body structure¶0017-0021; forming a gate stack Fig 1, 140, the forming comprising: forming a dielectric layer Fig 1, 142 on a first portion of the body structure; and forming a gate electrode Fig 1, 144 on the gate dielectric layer Fig 1, 142; forming a spacer Fig 1, 154/164 comprising a ferroelectric material  ¶0038-0093 adjacent the gate stack on a second portion of the body structure; forming a first metallization structure on a third portion of the body structure Fig 1; forming a second metallization structure on a fourth portion of the body structure Fig 1, opposite the third portion; and forming a third metallization structure on least a portion of the gate stack ¶0026.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al (US Publication No. 2019/0115441) in view of Toh et al (US Publication No. 2019/0103474). 
Regarding claim 5, Tan discloses all the limitations except for the thickness. Whereas Toh discloses wherein the body has a first thickness from a lower most surface of the body to an uppermost surface of the body that is between 10nm and 50nm ¶0024. Tan and Toh are analogous art because they are directed to semiconductor devices with ferroelectric spacers and one of ordinary skill in the art would have had a reasonable expectation of success to modify Wang because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the thickness and incorporate the teachings of Toh since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955).
Regarding claim 7, Toh discloses wherein the ferroelectric material has a lateral thickness that is at least 75% of a spacing between the gate stack and the first metallization structure or second metallization structure Fig 2a-2c.
Regarding claim 8, Toh discloses the ferroelectric material has a lateral thickness that is substantially equal to a spacing between the gate stack and the first metallization structure or second metallization structure ¶0047-0050. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the spacing, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F. 2d 272, 205 USPQ (CCPA 1980).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Tan et al (US Publication No. 2019/0115441). 
	Regarding claim 6, Tan discloses all the limitations except for the lateral thickness of the gate stack. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the thickness, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (1955).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Tan et al (US Publication No. 2019/0115441) in view of Graettinger et al (US Patent No. 6,348,709).
	Regarding claim 12, Tan discloses all the limitations except for the arrangement of the spacer and the contact. Whereas Graettinger discloses  wherein a portion of the first metallization structure or second metallization structure is in contact with the spacer Fig 5-6. Tan and Graettinger are analogous art because they are directed to semiconductor devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Wang because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the arrangement of Tan and incorporate the teachings of Graettinger as an alternative layout and for ease in manufacturing process.

Claims 13-14, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al (US Publication No. 2019/0115441) in view of Cheng et al (US Publication No. 2018/0053830). 
	Regarding claim 13, Tan discloses all the limitations except for the arrangement of the gate dielectric. Whereas Cheng discloses  wherein the gate dielectric Fig 5, 108 comprises a first portion between the gate electrode and the body and a second portion between the gate electrode and the ferroelectric material Fig 5, 122. Tan and Cheng are analogous art because they are directed to semiconductor devices with ferroelectric spacers and one of ordinary skill in the art would have had a reasonable expectation of success to modify Wang because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the arrangement of Tan and incorporate the teachings of Cheng as an alternative layout and for ease in manufacturing process.
	Regarding claim 14, Cheng discloses the second portion of the gate dielectric has a lateral thickness in a first direction that is substantially equal to a thickness in a second direction of the first portion and wherein the ferroelectric material has a lateral thickness that is greater than the lateral thickness of the second portion Fig 5.
Regarding claim 19, Cheng discloses wherein forming the gate stack further includes forming the gate dielectric layer in an opening above the body and depositing a gate electrode material on the gate dielectric layer, wherein the gate dielectric layer has a first portion between the body structure and the gate electrode material and a second portion between the body structure and the spacer Fig 1-5.
Regarding claim 20, Cheng discloses wherein forming the spacer layer comprises blanket depositing a ferroelectric material on the gate stack, on a sidewall of the gate stack and on the body and etching the ferroelectric material to form a spacer adjacent to the sidewall of the gate stack Fig 1-8.

Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tan et al (US Publication No. 2019/0115441) in view of Wang et al (US Publication 2010/0265749). 
Regarding claim 15, Tan discloses a semiconductor device comprising a transistor, comprising: a body ¶0021 above a substrate ¶0024; a gate stack on a first portion of the body, the gate stack Fig 1, 140 comprising: a gate dielectric Fig 1, 142 on the body; and a gate electrode Fig 1, 144 on the gate dielectric Fig 1, 142; a first metallization structure Fig 1, 170 coupled to a second portion of the body ¶0028; a second metallization structure Fig 1, 180 coupled to a third portion of the body, wherein the first portion is between the second portion and the third portion Fig 1;  a spacer Fig 1, 154/164 comprising a ferroelectric material ¶0038-0093 on at least a fifth portion of the body, the spacer between the gate stack and the first metallization structure or second metallization structure Fig 1 and a memory device  ¶0018, 0062. Tan discloses all the limitations but silent on the arrangement of the memory cell. 
Whereas Wang discloses a memory device  above and coupled with the first metallization structure or the second metallization structure Fig 3A, 3C, 4C and 5E. Tan and Wang are analogous art because they are directed to memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Wang because they are from the same field of endeavor. Therefore it would have been obvious to one having ordinary skill of the art before the effective filing date of the claimed invention to modify the arrangement of Tan and incorporate the teachings of Wang to improve device connectivity.

Regarding claim 16, Wang discloses wherein the memory element comprises a resistive random-access memory (RRAM) element, the RRAM element comprising: a bottom electrode; a switching layer above the bottom electrode; and a top electrode above the switching layer ¶0026-0027 Fig 3A, 3C, 4C and 5E.
Regarding claim 17, Wang discloses wherein the memory element comprises a magnetic tunnel junction (MTJ) device, the MTJ device comprising: a fixed magnet; a tunnel barrier above the fixed magnet; and a free magnet above the tunnel barrier ¶0026-0027 Fig 3A, 3C, 4C and 5E.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811